Citation Nr: 0808419	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  03-03 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a 
tender abdominal scar due to residual of a splenectomy prior 
to November 16, 2004.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for a tender abdominal scar due to residual of a 
splenectomy as of November 16, 2004.

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to service connection for nerve damage of the 
left leg.  


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1999 and May 2002 rating decisions 
of the Albuquerque, New Mexico Department of Veterans Affairs 
(VA) Regional Office (RO).   In the September 1999 rating 
decision, the RO denied service connection for the following 
disabilities:  hearing loss, left shoulder condition, left 
arm nerve damage, and left leg nerve damage.  The veteran 
expressed disagreement and perfected an appeal with all four 
disabilities.  Subsequently thereafter, in the May 2002 
rating decision, the RO granted service connection for post 
left shoulder separation, splenectomy, tender abdominal scar, 
and assigned 30 percent, 20 percent, and noncompensable 
evaluations respectively, effective February 1999.  The RO 
also denied service connection for tinnitus, hearing loss, 
left leg nerve damage, and left arm nerve damage.  The 
veteran perfected a second appeal for an increased rating for 
the tender abdominal scar and service connection for hearing 
loss, tinnitus, left arm nerve damage, and left leg nerve 
damage.  The Board notes that in a June 2004 rating decision, 
the RO granted service connection for radiculopathy left arm, 
and assigned a 10 percent evaluation, effective February 
2004.  Thus, since the full benefits sought were granted, 
this issue is no longer on appeal.  

In an August 2005 rating decision, the RO increased the 
evaluation for the veteran's service-connected tender 
abdominal scar, residual of splenectomy, to 10 percent, 
effective November 2004.  The veteran was advised of the 
above grant of increased rating by an August 2005 letter.  
However, he did not withdraw his appeal.  In AB v. Brown, 6 
Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

The Board notes that in both of the veteran's VA Form 9s, 
Appeal to the Board of Veterans' Appeals, received in January 
2000 and February 2003, the veteran indicated that he wanted 
to have a hearing before the Board at the local RO.  The 
veteran was scheduled for a travel board hearing on January 
8, 2008; however, he failed to report for the hearing.  The 
Board finds that there is no Board hearing request pending at 
this time.  38 C.F.R. § 20.702(d) (2007).  

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in St. Petersburg, 
Florida; hence, that RO now has jurisdiction over the claim 
on appeal.

It is also noted that the veteran was previously represented 
by the Veterans of Foreign Wars of the United States.  See VA 
Form 21-22 dated in January 2002. However, that 
representation was revoked in July 2005.  See Id.  Although 
the veteran was provided with an opportunity to appoint other 
representation by letter dated in December 2007, he did not 
respond.  Thus, no action in this regard is needed.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to November 16, 2004, the competent and probative 
evidence of record demonstrates the veteran's service-
connected tender abdominal scar due to residual of a 
splenectomy is characterized by pain with no limitation of 
motion of the affected part.  

3.  From November 16, 2004, the competent and probative 
evidence of record demonstrates the veteran's service-
connected tender abdominal scar due to residual of a 
splenectomy is characterized by pain with palpation and no 
limitation of motion of the affected part.  


4.  Competent and credible evidence of left ear hearing loss 
in service, manifestations of sensorineural hearing loss 
within one year following the veteran's discharge from 
service, or of a nexus between the post service left ear 
hearing loss disability and service, is not of record.

5.  The competent medical evidence establishes that the 
veteran does not have right ear hearing loss recognized as a 
disability for VA purposes.  

6.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.  

7.  Competent evidence of a nexus between nerve damage of the 
left leg and service is not of record.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
tender abdominal scar due to residual of a splenectomy prior 
to November 16, 2004, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.3, 4.7, 4.118, Diagnostic Codes 7804, 7805 (2002 & 2007).

2.  The criteria for an initial evaluation in excess of 10 
percent for tender abdominal scar due to residual of a 
splenectomy as of November 16, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7804, 7805 
(2002 & 2007).

3.  Left ear hearing loss was not incurred in service nor may 
sensorineural hearing loss be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

4.  Right ear hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

5.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).

6.  Nerve damage of the left leg was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  
A.  Increased Rating
Tender Abdominal Scar Due to Residual of a Splenectomy

By way of procedural background, service connection for a 
tender abdominal scar, residual of splenectomy was granted in 
a May 2002 rating decision, and assigned a noncompensable 
evaluation effective February 1999, under Diagnostic Code 
7805.  The veteran's evaluation was increased to 10 percent 
in an August 2005 rating decision under Diagnostic Code 7804, 
effective November 2004.  The veteran contends that his 
service-connected tender abdominal scar is worse than the 
current evaluation contemplates.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is contesting the disability evaluation that was 
assigned at the time service connection was granted.  This 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The United States Court 
of Appeals for Veterans Claims has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern,  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 
55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-27.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.  

While this appeal was pending, the applicable rating criteria 
for skin disorders, 38 C.F.R. § 4.118, were amended effective 
August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2007).

Prior to August 30, 2002, scars that were superficial, poorly 
nourished with repeated ulceration warranted a 10 percent 
rating under Diagnostic Code 7803 and a 10 percent evaluation 
was warranted for superficial scars that were tender and 
painful on objective demonstration under Diagnostic Code 
7804.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 
(2002).  All other scars under Diagnostic Code 7805 were 
rated based on limitation of function of the part affected.  
Id.  

As of August 30, 2002, under Diagnostic Code 7804, a 10 
percent disability rating is assigned for superficial scars 
that are painful on examination.  A superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2007).  Otherwise, scars can 
be rated on the limitation of motion of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board notes that the revised criteria of Diagnostic Codes 
7802, 7803, and 7804 do not provide a disability rating in 
excess of 10 percent.  38 C.F.R. § 4.118.  The revised 
criteria of Diagnostic Code 7805 are essentially the same as 
the former criteria for Diagnostic Code 7805, both of which 
provide that scars are to be rated on the limitation of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a compensable evaluation prior to November 16, 
2004

In March 2002, the veteran was afforded a VA examination for 
his service-connected abdominal scar.  The veteran reported 
to the examiner that he was admitted to the local hospital in 
July 1981 after he suffered a motor vehicle accident which 
caused blunt trauma to the abdomen.  He underwent exploratory 
laparotomy and splenectomy for the splenic rupture.  The 
veteran explained that his current symptoms involve sensation 
of ripping in the abdominal wound when stretching his 
abdomen, pyrosis, abdominal pain, and chest pain.  He uses 
aspirin to alleviate the abdominal pain and pyrosis.  
Physical examination of the veteran revealed a midline 
vertical abdominal scar measuring 26 centimeters long and 0.3 
to 1.5 centimeters wide.  The scar was not tender, and the 
texture was normal to slightly thin.  Adherence was normal, 
and there was no ulceration, skin breakdown, inflammation, 
edema, keloid formation, or underlying tissue loss.  The 
examiner noted that the scar was slightly depressed, slightly 
hypopigmented, and the right lower quadrant bulges minimally 
compared to the left lower quadrant with the veteran 
standing.  There was no limitation of function by the scar, 
and the examiner diagnosed the veteran with abdominal scar 
secondary to exploratory laparotomy and splenectomy, well 
healed.  

Based on the foregoing, the Board finds the pertinent 
evidence does not support a compensable evaluation for the 
veteran's service-connected abdominal scar prior to November 
16, 2004 under the former criteria.  As previously mentioned, 
the March 2002 VA examiner noted that there was no limitation 
of function by the scar.  Therefore, Diagnostic Code 7805 
does not assist the veteran in obtaining a compensable 
evaluation.  Furthermore, the Board notes that while the 
veteran reported abdominal pain associated with his scar, 
there is no indication that the veteran's scar is 
superficial, poorly nourished with repeated ulceration, or 
tender and painful on objective demonstration.  In fact, the 
March 2002 VA examiner noted that the scar was not tender and 
there was no ulceration, skin breakdown, inflammation, or 
underlying tissue loss.  As such, a compensable evaluation is 
not warranted under Diagnostic Codes 7803, 7804, and 7805.  

The Board also finds that a compensable evaluation is not 
warranted under the current schedular criteria for the 
veteran's service-connected abdominal scar.  Diagnostic Codes 
7801, 7802, 7803, and 7804 under the current criteria do not 
apply because there is no evidence that the scar is 
superficial, deep, unstable, cause limited motion, or is 
painful on examination.  Furthermore, the measured area of 
the scar does not warrant a higher rating.  Similarly, 
Diagnostic Code 7805 does not warrant a compensable 
evaluation because there was no limitation of function of the 
abdomen during the March 2002 VA examination.  Therefore, 
Diagnostic Codes 7801 to 7805 do not assist the veteran in 
obtaining a compensable evaluation.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to a compensable 
evaluation for his service-connected tender abdominal scar 
due to residual of a splenectomy prior to November 16, 2004, 
and the benefit-of-the-doubt rule is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to an evaluation in excess of 10 percent as of 
November 16, 2004

In March 2005, the veteran underwent a second VA examination 
for his service-connected abdominal scar.  The veteran stated 
that his scar is still very tender and causes discomfort with 
movement.  Upon physical examination of the veteran, the 
examiner measured the scar as 28 centimeters in length and 
ranging from 0.5 to 1.5 centimeters in width.  There was 
noted pain with palpation of the scar throughout, with 
adherence to the underlying tissues of the upper half of the 
scar.  The superficial hypopigmented scar was noted as being 
stable with no ulceration and slightly depressed in the upper 
half of the scar.  There was no inflammation, edema, or 
keloid formation noted, and the examiner diagnosed the 
veteran with hypopigmented scar with adhesions of the 
abdominal wall, symptomatic.  

Based upon consideration of all evidence of record, the Board 
finds the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
service-connected tender abdominal scar due to residual of a 
splenectomy, under both the former and current criteria as of 
November 16, 2004.  As noted above, the veteran has already 
been awarded a disability rating of 10 percent for his 
disability, which is the maximum schedular evaluation under 
the former and revised criteria for Diagnostic Codes 7803 and 
7804.  Therefore, Diagnostic Codes 7803 and 7804 do not 
assist him in obtaining a higher evaluation.  The Board must 
consider evaluation of the veteran's tender abdominal scar 
under all other potentially appropriate diagnostic codes.  

None of the evidence of record supports a higher evaluation 
under any of the other diagnostic codes.  Diagnostic Codes 
7801 and 7802 under the current criteria do not apply because 
there is no evidence that the scars are deep or cause limited 
motion.  Although the scar was noted as being superficial, 
the measured area of the scar does not warrant a higher 
rating.  Similarly, Diagnostic Code 7805 under both the 
revised and former criteria is not applicable because despite 
the fact that the scar was tender and painful to palpation, 
there was no indication that the veteran's scar caused 
limitation of function of the abdomen.  The Board finds that 
the current evaluation of 10 percent adequately compensates 
the veteran's current symptomatology associated with his 
service-connected abdominal scar.  

In view of the foregoing, the Board finds that the evaluation 
assigned adequately reflects the clinically established 
impairment experienced by the veteran.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his service-connected tender abdominal 
scar due to residual of a splenectomy, the benefit-of-the-
doubt doctrine is not for application, and an increased 
rating must be denied.  See Gilbert, 1 Vet. App. at 55.

B.  Service Connection 

The veteran contends that being an air crewman and performing 
maintenance around loud jet engines during his military 
service caused his current hearing loss and tinnitus.  He 
also contends that a motorcycle accident in 1981, during his 
active service caused his current nerve damage in his left 
leg.  The veteran asserts that his current disabilities are 
attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Left Ear Hearing Loss and Tinnitus

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left ear hearing loss and 
tinnitus.  The veteran is competent to allege that he 
experienced hearing difficulties and noticed ringing in the 
ears while in service; however, his assertions are not 
credible.  The veteran's statements are inconsistent with the 
objective evidence of record.  The veteran's November 1982 
physical examination prior to discharge is silent for such 
complaints of hearing loss and tinnitus, and the examination 
report reflected no ear, nose, or throat abnormalities.  

Based upon the evidence in the claims file, the first time 
the veteran's left ear hearing loss and tinnitus are shown is 
in the March 2002 and March 2005 VA examination reports, 
which occurred many years following the veteran's discharge 
from service.  In March 2002 tinnitus was noted, and in March 
2005 puretone thresholds, in decibels, for the left ear were 
as follows:  




HERTZ



500
1000
2000
3000
4000

LEFT
35
50
15
20
30


Average puretone thresholds was 28.75 decibels in the left 
ear and speech recognition score was 94 percent in the left 
ear.  The audiologist stated that the results showed moderate 
sensorineural hearing loss in the left ear.

The Board acknowledges that the veteran has contended, in 
essence, that his left ear hearing loss and tinnitus have 
existed since his military service.  The veteran is also 
competent to state that he was exposed to acoustic trauma 
while working near the flight line.  Additionally, the Board, 
is of course, aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of hearing loss and tinnitus being caused 
by inservice noise exposure during service or immediately 
thereafter.  In this regard the Board also notes that the 
absence of evidence in support of an alleged fact clearly is 
an evidentiary circumstance that weighs against the existence 
of the alleged fact.  Forshey v. Principi, 284 F.3d 1335, 
1363 (Fed. Cir. 2002) (holding that negative evidence means 
that "which tends to disprove the existence of an alleged 
fact").  Moreover, in Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000), the Court held that "evidence of a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the veteran's health and 
medical treatment during and after military service."  Id. 
at 1333.  Given the negative service medical records, the 
absence of complaint or treatment until many years after 
service, and the absence of any medical evidence showing 
continuity of symptomatology, the Board finds that the 
evidence weighs against the veteran's claims.  See Voerth v. 
West, 13 Vet. App. 117, 120- 21 (1999) (there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

As previously noted, in March 2002, the veteran was afforded 
a VA examination for his hearing loss and tinnitus.  The 
veteran reported reduced hearing for several years, 
attributable to working on the flight line during his 
military service.  He explained that he always wore ear 
protection when involved in a hazardous noise condition, but 
contends that his tinnitus and hearing loss are secondary to 
the acoustic trauma he endured during military service.  The 
examiner noted that the audio examination was discontinued 
before completion due to nonorganic hearing loss that could 
not be resolved, and also as a result of the veteran's 
agitation.  However, the examiner determined that the 
veteran's hearing was within normal limits by VA definition 
and his tinnitus is not secondary to acoustic trauma while in 
the military.  

Further, in March 2005, the veteran underwent a second VA 
examination for his hearing loss and tinnitus.  The veteran 
informed the examiner that he has difficulty hearing in the 
left ear, and while he wore ear protection most of the time 
during his military service, working on the flight line and 
aboard an aircraft carrier caused his current hearing loss 
and tinnitus.  He explained that he first noticed ringing in 
the ears during his active service and now it occurs daily 
for several minutes or less.  Audiological testing revealed 
moderate sensorineural hearing loss in the left ear.  The 
examiner opined that the veteran's current hearing loss in 
the left ear and tinnitus are "less likely as not caused by 
or a result of the veteran's military related noise 
exposures."  The examiner explained that the veteran's 
hearing is normal in the left ear except at 1000 Hertz, which 
is unlike any loss typically associated with noise-induced 
cochlear damage.  The examiner further added that even though 
the etiology of the veteran's left ear hearing loss is 
unknown, there is no evidence that current hearing loss in 
the left ear or any current tinnitus resulted from service-
related conditions.  Thus, there is no competent medical 
evidence that relates the veteran's left ear hearing loss and 
tinnitus to his military service.  Without evidence of a 
nexus between the veteran's military service and his left ear 
hearing loss and tinnitus, service connection for left ear 
hearing loss and tinnitus must be denied.

The Board is aware of the veteran's contentions that his left 
ear hearing loss and tinnitus are somehow etiologically 
related to service.  However, competent medical evidence is 
required in order to grant service connection for these 
claims.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that the veteran's claims for service 
connection for left ear hearing loss and tinnitus cannot be 
granted because there is no evidence of hearing loss or 
tinnitus at the time he separated from service, no evidence 
of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, no evidence of continuity of symptomatology of 
hearing loss and tinnitus from the time he separated from 
service until the first objective showing of hearing loss and 
tinnitus, and no competent evidence of a nexus between left 
ear hearing loss and tinnitus to his active military service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for left ear hearing loss and tinnitus, 
and there is no doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.  



Right Ear Hearing Loss

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for right ear hearing loss.  
Notwithstanding the veteran's assertions of hearing 
difficulty, there is no competent evidence that establishes 
that he has, or ever has had, right ear hearing loss 
recognized as a disability for VA compensation purposes.

In this regard, as previously stated, the examination 
conducted prior to discharge in November 1982 reflected no 
right ear abnormalities, and post service treatment records 
contain no right ear hearing complaints.  Specifically, the 
March 2002 VA examiner determined that the veteran's hearing 
in the right ear was within normal limits by VA definition.  

Similarly, in March 2005 the veteran underwent a VA 
audiological examination for his hearing problems.  On 
physical examination of the veteran, noted puretone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000

RIGHT
15
10
25
10
10


Average puretone thresholds was 13.75 decibels in the right 
ear and speech recognition score was 100 percent in the right 
ear.  The audiologist stated that the results showed hearing 
within the normal limit for the right ear.

While the veteran is competent to report he endured noise 
exposure during service, and currently has hearing loss in 
the right ear, the Board assigns more probative weight to the 
audiometric test results of record, which do not meet the 
criteria for a hearing loss disability under 38 C.F.R. § 
3.385.  There is no competent evidence to show that the 
veteran has a current hearing loss disorder by VA standards.  
Id.

The veteran has not brought forth competent evidence from a 
medical professional of a "disability" and service 
connection cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a 
present disability[,] there can be no valid claim"); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

While the veteran may sincerely believe that his hearing loss 
is related to noise exposure in service, he is not competent 
to offer an opinion on medical matters, such as the etiology 
of his right ear hearing loss disability.  Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly for the 
reasons stated above, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for right ear hearing loss disability, and there is no doubt 
to be resolved.  See Gilbert, 1 Vet. App. at 55.  

Nerve Damage of the Left Leg

As previously indicated, the veteran contends that an 
inservice motorcycle accident caused his current left leg 
nerve damage.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for left leg nerve damage.  While 
the veteran is competent to allege that he experienced nerve 
damage as a result of an inservice motorcycle accident, the 
veteran's allegation is inconsistent with the evidence of 
record.  Indeed the veteran's service medical records reflect 
treatment for a July 1981 single vehicle motorcycle accident, 
but there were no noted injuries pertaining to the veteran's 
left leg.  Physical examination of the veteran after the 
accident revealed no significant trauma or abnormality.  In 
relevant part, the examination was within normal limits.  
Upon separation, clinical evaluation of the lower extremities 
in November 1982 was normal, and the veteran indicated on his 
November 1982 report of medical history as never having or 
had neuritis or bone, joint, or other deformity.  

Based upon the evidence in the claims file, the first time 
the veteran's left leg nerve damage is shown is in the March 
2005 VA examination, which occurred many years following the 
veteran's discharge from service.  This gap of so many years 
in the record militates against a finding that the veteran's 
inservice motorcycle accident caused his current left leg 
disability, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  There is no 
corroborating evidence of continuity of symptomatology from 
the time the veteran separated from service until 
approximately March 2005.  See 38 C.F.R. § 3.303(b); see also 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (to the effect that service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

Over the course of this appeal, the veteran was afforded two 
VA examinations for his nerve damage of the left leg.  During 
the first VA examination in March 2002, the examiner 
determined that there was no evidence of nerve damage of the 
left lower extremity.  However, during the March 2005 VA 
examination, the veteran was diagnosed with sciatica of the 
left leg with gluteal muscle strain of the left hip, 
symptomatic.  

In June 2005, a VA medical opinion was elicited for the 
veteran's left leg nerve damage.  Upon review of the claims 
file, the physician noted the veteran's inservice motorcycle 
accident as well as intermittent complaints of pain in the 
left lower extremity.  The physician determined there was no 
documented evidence of nerve damage to the left lower 
extremity or history of sciatic disease, but acknowledged the 
March 2005 diagnosis of sciatica with gluteal muscle strain 
of the left hip.  It was concluded that given the severity of 
the intra-abdominal trauma at the time of the original 
motorcycle accident, there does remain a chance that the 
veteran's left gluteal muscle strain and sciatica could be 
related to the blunt trauma, but since there was no 
documented trauma to the left hip, lumbosacral area, or left 
lower extremity nerve damage during the time of the accident, 
"it is less likely as not that his current symptoms to the 
left lower extremity and the left gluteal area are caused by 
or result of the motorcycle accident in 1981."  Given the 
aforementioned, there is no probative medical evidence of 
record linking the veteran's left leg sciatica to his active 
service.  

Although the veteran is competent to allege that he had left 
leg nerve damage in service, his assertions attributing his 
current disorder to events of service are not competent.  
Without supporting objective, competent evidence, his 
statements are of little or no probative value.  Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996); see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for nerve damage of the left leg, and 
there is no doubt to be resolved.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  

In regards to the veteran's service connection claim, the 
Board finds that the VCAA notice requirements have been 
satisfied by the April 2004 and January 2005 letters sent to 
the veteran.  In both letters, VA informed the veteran that 
in order to substantiate a claim for service connection, the 
evidence needed to show he had a current disability, a 
disease or injury in service, and evidence of a nexus between 
the post service disability and the disease or injury in 
service, which was usually shown by medical records or 
medical opinions.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the RO sent letters to the veteran in April 
2004 and September 2006 regarding the VCAA notice 
requirements for increased rating claims.  In the letters, 
the veteran was informed that the evidence necessary to 
substantiate the claim for an increased evaluation would be 
evidence showing that his disability is worse than the 
current evaluation contemplates.  The letters also informed 
the veteran that he must provide medical or lay evidence 
demonstrating a worsening of his disability and the impact on 
his employment and daily life, which can also be 
substantiated by sending statements from other individuals 
who are able to describe in what manner the disability has 
become worse.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  The letters stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.  
While the Board acknowledges the two letters, the VCAA duty 
to notify has not been satisfied because the letter did not 
specifically advise the veteran of the criteria necessary to 
warrant a higher evaluation for the veteran's service-
connected tender abdominal scar.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
veteran had actual knowledge of what was necessary to 
substantiate his claim for increased rating, which is shown 
by his statements contending that his disability was worse 
than the current evaluation contemplates.  The Board finds 
that by way of the veteran's actual knowledge and the overall 
development of his claim throughout the pendency of this 
appeal, the errors of notice are non-prejudicial to the 
veteran.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records, VA outpatient treatment records dated 
December 2003 to August 2006, and Social Security 
Administration (SSA) medical records.  The veteran was also 
provided VA examinations in connection with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable evaluation for a tender 
abdominal scar due to residual of a splenectomy prior to 
November 16, 2004, is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for a tender abdominal scar due to residual of a splenectomy 
as of November 16, 2004, is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for nerve damage of the 
left leg is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


